DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to Office action was received on June 24, 2021.
In response to Applicant’s amendment of the claims, all of the rejections under 35 U.S.C. 112, written description requirement, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant references the limitations relating to the detection of voltage, current, and temperature of a vehicle battery, which are then used to determine the state of charge of the battery; the obtaining of the state of charge and position from the vehicle; and the calculating of the total SOC for the vehicles at the return location.  Applicant argues that such limitations in combination integrate the abstract idea into a practical application and add significantly more.  In support of this argument, Applicant states that those additional elements in combination improve functioning of a computer.
Examiner disagrees.  The measurement of the three parameters that are used to determine the SOC, as well as the transfer of data from the vehicle to the outside computing system, both amount to insignificant extrasolution activity in the form of mere data gathering.  Examiner followed up on this in Step 2B of the 101 rejections with a 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1 and 5-6, Claim(s) 1 and 5-6 recite(s):
- obtain the determined SOC information of the vehicle and position information of the vehicle;
- identify a zone where the vehicle is parked by using the position information obtained and zone setting information, the zone setting information dividing into a plurality of zones a predetermined region including a plurality of locations where the vehicle can be rented and returned;
- calculate, by using the determined SOC information of the vehicle, an amount representing a sum of the determined SOC stored in the vehicles parked in the identified zone;
- set the utilization fee (for sharing the vehicle);
- (wherein) when a second amount representing a sum of the determined SOC stored in the vehicles parked in a zone including a return location of the vehicle is less than a first amount representing 
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  calculates a fee for using an electric vehicle -- therefore, there is a commercial interaction, for at least that reason.
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between the users and the provider of a vehicle rental service.
(Note:  The calculate step itself can also be regarded as falling within another abstract idea category:  “Mathematical concepts.”)
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- device; controller configured; central processing unit (CPU); programmed:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
- obtaining information from a vehicle configured to travel using power stored in a power storage device; detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature; the vehicle itself which travels using power stored in a power storage device:  These element(s)/limitation(s) amount to mere insignificant extra-solution activity.  See MPEP 2106.05(g).  MPEP 2106.05(g) states:  “The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity.”  These particular element(s)/limitation(s) do not meaningfully limit the claim because “obtaining information from a vehicle configured to travel using power stored in a power storage device” only amounts to typical, expected gathering of data for the fee-setting system to run and thus 
Examiner presents the following examples of activities that the courts have found to be insignificant extra-solution activity, as relevant to these particular element(s)/limitation(s):
Mere Data Gathering:
Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982).
Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015).
Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
Consulting and updating an activity log, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715, 112 USPQ2d 1750, 1754 (Fed. Cir. 2014). 
Determining the level of a biomarker in blood, Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 79, 101 USPQ2d 1961, 1968 (2012). See also PerkinElmer, Inc. v. Intema Ltd., 496 Fed. App'x 65, 73, 105 USPQ2d 1960, 1966 (Fed. Cir. 2012) (assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis).
Insignificant application:
Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016) (non-precedential).
Printing or downloading generated menus, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241-42, 120 USPQ2d 1844, 1854-55 (Fed. Cir. 2016).
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  As also discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “obtaining information from a vehicle configured to travel using power stored in a power storage device,” “detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature,” and “the vehicle itself which travels using power stored in a power storage device” amount to insignificant extra-solution activity, which does not provide an inventive concept.
If an examiner previously concludes under Step 2A that an additional element is insignificant extra-solution activity, the examiner should evaluate whether that additional element is more than what is 
- obtaining information from a vehicle configured to travel using power stored in a power storage device:  See Godmundsson, US 20030112124 A1, paragraphs [0003]-[0004], which states:
BACKGROUND OF THE INVENTION: Remote objects are usually equipped with an independent power supply that comprises (includes) a battery and an electric generator for supplying on board electric and electronic devices and other electrical equipment with electric energy. The generator is driven by a motor when the object is operated. In periods when the object is out of operation, however, many devices nevertheless have to be active or at least in a sleep mode. For such periods, the battery is provided for supplying these devices with the necessary electric energy. From time to time the battery has to be re-charged by means of the electric generator according to the amount of energy consumed therefrom.
A common problem with such a battery power supply resides in the risk that a discharge of the battery may impair the operation, readiness and/or safety of the object, if the object as well as the electric generator are not operated for a longer time. For avoiding this risk, it is known to monitor the battery output-power and to give an alarm if the battery is going to be discharged so that appropriate actions for re-charging the battery (e.g. starting the motor so that the electric generator can re-charge the battery) can be taken. However, in case of remote objects with no personnel or staff, or in the case of a vehicle that is parked in a remote area for a longer time, it is often difficult or expensive to handle such a situation. This problem is especially serious if a communication system on board the object is used, for example, for monitoring, controlling or locking/unlocking the object and it functions via a central station and which has to be in an active mode permanently for communicating with the central station. 
Thus, “obtaining information from a vehicle configured to travel using power stored in a power storage device” was well-understood, routine, and conventional activity.
- detect a voltage, a current, and a temperature of a power storage device mounted on the vehicle, and determine a state of charge (SOC) of the power storage device mounted on the vehicle based on the detected voltage, the detected current, and the detected temperature:  See Murakami, US 20080162059 A1, paragraphs [0001]-[0003], which states:
The present invention relates to a technique for estimating the state of charge (SOC) of a rechargeable battery such as a nickel-metal hydride battery (Ni-MH) mounted on a pure electric vehicle (PEV), a hybrid electric vehicle (HEV), and the like as a power source for a motor or a drive source for various loads. 

BACKGROUND ART

An HEV conventionally executes state of charge (SOC) control on a rechargeable battery to maximize fuel consumption efficiency of the vehicle by detecting voltage, current, temperature, and the like of the rechargeable battery and performing calculations to estimate the SOC of the rechargeable battery. For accurate execution of the SOC control, the SOC of the rechargeable battery during charging/discharging needs to be estimated correctly.
In one conventional method for estimating the SOC, a battery voltage V and a charge-discharge current I are measured over a predetermined period, an integrated value ∫I of the current is calculated, and a battery polarization voltage Vc(t-1), which was previously estimated, is updated to Vc(t) based on functions of the temperature T, the battery voltage V, and the integrated current value ∫I to obtain a correction voltage V' (=V-Vc(t)). A plurality of data sets for the correction voltage V' and current I are obtained and stored. A linear regression line (voltage V'-current I regression line) is obtained through regression analysis using the data sets. A V intercept of the V'-I regression line is estimated as an electromotive force E, and the SOC is estimated from functions of the previously estimated SOC, the electromotive force E, the temperature T, and the current integration value ∫I (refer, for example, to patent document 1).


- the vehicle itself which travels using power stored in a power storage device:  See the Godmundsson passages above.  Thus, “the vehicle itself which travels using power stored in a power storage device” was well-understood, routine, and conventional activity.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-4, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 2 merely adds further detail to the fee-setting function.

Claim(s) 1-6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Armelin, US 20170352093 A1 (searching available rental vehicles based on adjustable parameters);
b.  Weinstock, US 20130246104 A1 (extended web enabled multi-featured business to business computer system for rental vehicle services).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628